United States Securities and Exchange Commission Washington, D.C. 20549 File No.812-13886 In the matter of Millington Exchange Traded MAVINS Fund, LLC Millington Securities, Inc. Amendment No.4 to the Application for an Order under Section6(c) of the Investment Company Act of 1940, as amended (the “1940Act”), for an exemption from Sections2(a)(32), 5(a)(1), 22(d) and 22(e) of the 1940Act and Rule22c-1 under the 1940Act and under Sections6(c) and 17(b) of the 1940Act for an exemption from Sections17(a)(1) and 17(a)(2) of the 1940Act. All communications, notices and orders to: Charles G. Millington Millington Securities, Inc. 222 South Mill Street Naperville, IL60540 With a copy to: Morrison C. Warren Suzanne M. Russell Chapman and Cutler LLP 111 West Monroe Street Chicago, IL 60603 As filed with the Securities and Exchange Commission on May 1, 2013 1 Table of Contents Section Heading Page I. Actively Managed Exchange‑Traded Funds 4 A. The Applicants 4 B. The Initial Fund and its Investment Objective. 5 C. Depositary Receipts 6 D. Procedures to Address Potential Conflicts of Interest 6 E. Capital Structure and Voting Rights; Book Entry 7 F. Listing Exchange 7 G. Purchase and Redemption of Creation Units 8 H. Pricing 15 I. Redemption 15 J. Qualification as a Regulated Investment Company 16 K. Dividends, Distributions and Taxes 17 L. Shareholder Transaction and Operational Fees and Expenses 17 M. Dividend Reinvestment Service 18 N. Availability of Information 18 O. Sales and Marketing Materials 19 P. Third‑Party Broker‑Dealer Issues 20 II. Request for Exemptive Relief and Legal Analysis 20 A. Sections2(a)(32) and 5(a)(1) of the 1940Act 20 B. Section22(d) of the 1940Act and Rule22c‑1 Under the 1940Act 21 C. Section22(e) of the 1940Act 23 D. Exemption from the Provisions of Sections17(a)(1) and 17(a)(2) 25 E. Discussion of Precedent 28 III. Conditions 29 IV.
